Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Boklan, J.), rendered September 13, 1993, convicting him of attempted assault in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied the effective assistance of counsel is without merit. The record indicates that he was afforded meaningful representation (see, People v Baldi, 54 NY2d 137). Sullivan, J. P., Pizzuto, Joy and Gold-stein, JJ., concur.